Citation Nr: 1428468	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-08 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to May 1990 and from January 1991 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal on a claim for entitlement to service connection for a sleep disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim for entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202. 

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

In April 2012, the Veteran perfected an appeal to the Board on a claim for entitlement to service connection for a sleep disorder.  In a written statement received in July 2013, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew her appeal in the claim. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed. 


ORDER

The appeal of entitlement to service connection for a sleep disorder is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


